Judgment and order setting aside verdict reversed on the law and a new trial granted, costs to abide the event. The dismissal of the complaint was error. Defendant’s Exhibit A is not a bar as a matter of law to the plaintiff’s claim against the defendant. It may be construed as an admission by the plaintiff and so considered by a jury in determining whether or not the plaintiff was employed by the defendant to bring about the sale of the property in question or as some evidence to be considered in determining the question of fact as to whether or not the plaintiff released the defendant from its obligation to him for the commission heretofore earned. Appeal from order denying motion for reargument dismissed. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.